We concur. The record before us consists only of the judgment-roll. That record, in view of the permissible presumptions which may be indulged to support the judgment, fails to show that the trial court erroneously based its judgment upon a finding outside of the issues, even though the court did find that the stock was issued by the Santa Monica Soft WaterLaundry instead of by the Santa Monica Soft Water Company, as alleged in the complaint. [3] On appeal every intendment and presumption, not contradicted by or inconsistent with the record on appeal, will be indulged in favor of the judgment of the courta quo. There is nothing in the judgment-roll before us inconsistent with the presumption that respondent, when putting in his case, proved that the stock was that of the corporation referred to in the findings, the Santa Monica Soft Water Laundry; nor is the record inconsistent with the further presumption that appellant did not object to such evidence on the ground of variance. [4] The failure of a party to object to evidence upon the ground of variance between it and the allegations *Page 157 
of his adversary's pleading is a tacit admission that he is not misled by it to his prejudice in maintaining his action or defense on the merits. Indeed, his failure so to object, affords the best possible evidence that the variance has not misled him to his prejudice. A variance which does not mislead a party to his prejudice in maintaining his action or defense on the merits is not deemed to be material (Code Civ. Proc., sec. 469); and where the variance is not material the court may either direct the fact to be found according to the evidence, without amendment of the pleading, or it may order an immediate amendment (Code Civ. Proc., sec. 470). It must be presumed, therefore, in support of the judgment, that appellant made no objection in the trial court upon the ground of variance, and that, therefore, the court properly found the fact according to the evidence without requiring an amendment.